NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE DIRECTV GROUP, INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendan,t-Appellocnt.
2010-5031
Appea1 from the United States Court of Federal
C1ain1s in case no. 04-CV-1414, Judge Nancy B. Firestone.
ON MOTION
ORDER
The United States moves without opposition for a 14-
day extension of ti1ne, until Septe1nber 13, 2010, to ii1e its
reply brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

DIRECTV GROUP V. US 2
CC.
S
FOR TH1': CoURT
 0 2  ts/ J an Horba1y
Date J an Horba1y ~
C1erk
FlLED
A1exander F. Wiles, Esq. u'S:rEglé§Bg;AQF§§§},~§qF°R
C. C0len1an Bird, Esq.
Richard D. Bernstein, Esq. $EP 02 2010
JAN HORBA|.Y
OLERK